DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I (claims 1-12), is acknowledged.  Election was made with traverse in the reply filed December 10, 2020.  Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.  
Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is not found to be persuasive because the entire application contains a number of inventions that are patentably distinct from one another and include divergent claimed subject matter that separates the inventions.  Such recognized divergent subject matter separating the species is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “detachable member” in claim 1 and “the connection member” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the connection member is in a U shape that is convex backward.”  This limitation is indefinite because there is insufficient antecedent basis for “the connection member,” and the meaning of “convex backward” is not understood.  For purposes of examination, this limitation will be interpreted as “wherein the base comprises a connection member, the connection member being in a U shape that is convex in a direction toward a heel end of the insole.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2013/0213147 Rice et al. (Rice).
Regarding claim 1, Rice discloses an insole (133 of Fig. 60; para. 0098) comprising:
an insole body (37) insertable in a shoe (100);
an electronic element (16) in the insole body (see Fig. 60; para. 0101);
a connection line (11,18) configured to electrically connect to the electronic element, the connection line including a contact terminal (11) exposed to an outside of the insole body (see Figs. 59 and 60; para. 0107; contact terminal 11 as depicted in Fig. 59 is exposed to an outside of insole body 11 when module 22 is removed through the opening as depicted in Fig. 60); and
a connector (24) including a detachable member (29) (inasmuch as currently claimed, member 29 can properly be considered “detachable” in the sense that module 22 is configured to detach from member 29; such an interpretation is consistent with “detachable member 1352” as disclosed in the instant application, with detachable member 1352 being disclosed as “detachable” in the sense that it’s “control module 20” is configured to be detachable from detachable member 1352; see Fig. 2 and para. 0078 of the instant disclosure) configured to at least partially protrude from the insole body towards the outside of the insole body (see Figs. 59 and 60; para. 0107; as depicted in Fig. 59, detachable member 29 protrudes from insole body 37 towards midsole 130, midsole 130 being disposed outside of insole body 37), the connector configured to support the contact terminal (see Fig. 59; paras. 0107, 0158).

Regarding claim 2, Rice further discloses an insole wherein the electronic element comprises:
one or more of a vibrator, a pressure sensor, or an inertial sensor (para. 0101; pressure sensor).

Regarding claim 3, Rice further discloses an insole further comprising:
a support layer (69) in the insole body (see especially Fig. 13), the support layer configured to support the electronic element (para. 0109).

Regarding claim 4, Rice further discloses an insole wherein the connector further comprises:
a base (28) configured to support the contact terminal (see Fig. 59), and to expose the contact terminal at a portion (84) in which the contact terminal wraps around the base (see Figs. 59 and 60; paras. 0107, 0160; bend area 84 where contact terminal 11 wraps around base 28 when module 22 is removed through the opening as depicted in Fig. 60), and 
wherein the detachable member is configured to protrude downward from the base with respect to a top surface of the insole body (as depicted in Fig. 59, detachable member 29 protrudes downward from base 28 with respect to a top surface of insole body 37).

Regarding claim 10, Rice further discloses an insole wherein the base includes a fluid through hole therein in a lengthwise direction of the insole body (inasmuch as currently claimed, as depicted in Fig. 4, the open area within the bounds of base 28 where reference numeral 20 is disposed can properly be considered “a fluid through hole” at least because air, which is a fluid, is capable of expending through the opening; Examiner further respectfully notes that “a lengthwise direction” is relative and no point of reference is recited as to which direction of the insole body constitutes the “lengthwise” direction).

Regarding claim 11, Rice further discloses an insole wherein the insole element includes a plurality of electronic elements, the plurality of electronic elements including a first front electronic element and a second front electronic element in a front portion of the insole annotated Fig. 60, see below).

    PNG
    media_image1.png
    935
    727
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of US Pub No. 20160366266 Chung et al. (Chung).
Regarding claim 12, Rice further discloses an insole wherein the electronic element includes a plurality of electronic elements, the plurality of electronic elements including a single rear electronic element in a rear portion of the insole body (annotated Fig. 60) and further that other embodiments may contain a different number or configuration of electronic elements including an insole with a much larger number of electronic elements (para. 0102).
Rice does not expressly disclose an insole comprising a first rear electronic element and a second rear electronic element in a rear portion of the insole body, the first rear electronic element being spaced apart from the second rear electronic element in a lengthwise direction of the insole body.
see Fig. 2) comprising a first rear electronic element (25) and a second rear electronic element (26) in a rear portion of the insole body, the first rear electronic element being spaced apart from the second rear electronic element in a lengthwise direction of the insole body (see Fig. 2; paras. 0060, 0061).
Rice and Chung teach analogous inventions in the field of insoles with electronic elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insole of Rice to include first and second rear electronic elements as taught by Chung because Chung teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that additional electronic elements could provide additional information about the foot of a wearer.  Examiner additionally respectfully notes that it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).

Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732